MEMORANDUM **
Herlinda Rojas Cobian appeals from the 120-month sentence imposed upon resen-tencing following her jury-trial conviction for conspiracy to distribute a controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846, distribution of a controlled substance in violation of 21 U.S.C. § 841(a)(1), and possession with intent to *649distribute a controlled substance in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cobian contends that the district coui’t erred by denying her safety valve relief. The district court denied relief, in part, on the basis that Cobian failed to truthfully provide to the government all information and evidence that she had concerning the offense by the time of the resentencing hearing. See 18 U.S.C. § 3558(f)(5). We conclude that the district court did not clearly err in finding that Cobian failed to meet this criterion. See United States v. Mejia-Pimental, 477 F.3d 1100, 1101-02 (9th Cir.2007) (stating that § 3553(f) requires a good faith effort to provide the government with truthful and complete information by the time of the sentencing hearing).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.